     1                                                                I
                                                                          CLERK. U_S.1 iLL~j
                                                                                      D;SrR~~T~n ~,
                                                                                                   RT
     Z

     3                                                                                ~
                                                                                      '7 ~C~~
     4                                                                 C
                                                                         Frf~~~DIST
                                                                       ~~y               OF CALIFOi~1`"n
                                                                                                ~~~ ; :
     S
 6
 7


 y
                                    UNITED STATES DISTRICT COURT
 10
                               CENTRAL DISTRICT OF CALIFORNIA
11
12
13
14
15 ~ UNITED STATES OF AMERICA,
16                     Plaintiff,                   ORDER OF DETENTION AFTER
                                                    HEARING (Fed.R.Crim.P. 32.1(a)(6)
17                                                  Allegations of Violations of Probation
                                                    Supervised Release)
18            l,e~ Oevta(d 7L~ornto~'1~             Conditions of Release)
19
20
                  On arrest warrant issued by a United States District Court involving alleged
21
         violations of conditions of probation or Supervised Release,
22
                  The court finds no condition or combination of conditions that will
23
         reasonably assure:
24
                 (A) (~        the appearance of defendant as required; and/or
25
                 (B) ~         the safety of any person or the community.
2h
         //
27
         //
28
                   The court concludes:
     2 A.   (~     Defendant poses a risk to the safety ofother persons or the community
     3             because defendant has not demonstrated by clear and convincing
  4                evidence that:
     S              llJytd~~i U~tS ~~ ~x ► ~.p o&u{ 'fo UzSuK Sa~, ~ /raG~~- ~ f(,~
  6                  KI~Lt.K d~ 7 rlt     /pA.7►~YtS GtQW~1ST (~ta~ ate/(   ~iUt   C{~/~d'~~

                      1~3}tr~~

  y
 10 (B)     (~     Defendant is a flight risk because defendant has not shown by clear
 Il                and convincing evidence that:
 12                ~~ifi~lS Cat1 1~r ~I~.~portd ~ fm~~ AP~ticc n1 t~~kt
13                   a~ ti;s dalHK ~ .zvr~ ~a fi~.c oro~Iran ~fia ~i- ~,~ ox~~
14                  ~~~ off' ~,►n.~
15
lh
17          IT IS ORDERED that defendant be detained.
18
19 DATED:        MaN r,   ZDlq'
20
21
22
                                        ~~tea.
                                            /►                zv=
                                                                 ~ ~
23
                                              t                        ~            t
l4
25
26
27
28

                                              2
